  Case 14-39731         Doc 57     Filed 02/05/19 Entered 02/05/19 09:18:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-39731
         ALFRED WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2014.

         2) The plan was confirmed on 01/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/28/2016, 12/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/21/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,875.00.

         10) Amount of unsecured claims discharged without payment: $66,393.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-39731        Doc 57       Filed 02/05/19 Entered 02/05/19 09:18:36                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,241.28
       Less amount refunded to debtor                            $213.48

NET RECEIPTS:                                                                                   $11,027.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $495.18
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,530.18

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CHECK N GO                       Unsecured      1,500.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,000.00         146.40          146.40          39.71       0.00
DALTON FURNITURE                 Unsecured      1,000.00            NA              NA            0.00       0.00
ECAST SETTLEMENT CORP            Unsecured            NA         578.63          578.63        156.93        0.00
ISLANDER APT                     Unsecured      4,000.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      4,090.00       7,889.50        7,889.50      2,139.71        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        8,950.00           0.00            0.00           0.00       0.00
LVNV FUNDING                     Unsecured            NA         187.00          187.00          50.72       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured          50.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS             Unsecured         200.00           NA              NA            0.00       0.00
PENN CREDIT CORP                 Unsecured         200.00           NA              NA            0.00       0.00
PROGRESSIVE FINANCE HOLDINGS     Secured              NA       1,125.00        1,125.00           0.00       0.00
PROGRESSIVE FINANCE HOLDINGS     Unsecured            NA           0.00        1,125.00        305.11        0.00
QUANTUM3 GROUP LLC               Unsecured      2,363.00       2,363.67        2,363.67        641.05        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-39731        Doc 57        Filed 02/05/19 Entered 02/05/19 09:18:36                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim       Principal       Int.
Name                                 Class    Scheduled        Asserted     Allowed        Paid          Paid
REGIONAL ACCEPTANCE CORP          Unsecured     11,667.00       11,667.67    11,667.67      3,164.39         0.00
ST IL TOLLWAY AUTHORITY           Unsecured         214.00             NA           NA           0.00        0.00
Stellar Recovery Inc              Unsecured         866.00             NA           NA           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00      35,253.56    35,253.56           0.00        0.00
WOODLAND COURT APARTMENTS         Unsecured      2,500.00              NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                $0.00
      Mortgage Arrearage                                         $0.00              $0.00                $0.00
      Debt Secured by Vehicle                                    $0.00              $0.00                $0.00
      All Other Secured                                      $1,125.00              $0.00                $0.00
TOTAL SECURED:                                               $1,125.00              $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                $0.00
       All Other Priority                                        $0.00              $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $59,211.43            $6,497.62                 $0.00


Disbursements:

       Expenses of Administration                                 $4,530.18
       Disbursements to Creditors                                 $6,497.62

TOTAL DISBURSEMENTS :                                                                          $11,027.80




UST Form 101-13-FR-S (09/01/2009)
  Case 14-39731         Doc 57      Filed 02/05/19 Entered 02/05/19 09:18:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
